         Case 2:20-cv-00966-NR Document 362 Filed 08/12/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT, INC.,                      :      Civil Action
ET AL.,                                                   :
                Plaintiffs                                :
                                                          :      No.: 2-20-CV-966
       vs.                                                :
                                                          :
KATHY BOOCKVAR, ET AL.,                                   :
             Defendants                                   :      Judge J. Nicholas Ranjan


                                          ORDER


       AND NOW, this ___ day of August, 2020, upon consideration of Raymond E. Ginn, Jr’s

Motion to Withdraw as counsel for Tioga County Board of Elections, said withdrawal is granted.




                                                  BY THE COURT,

                                                  __________________________
